Citation Nr: 1537369	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to March 27, 2007, and 20 percent since then for degenerative joint disease (DJD) of the left knee.
 
2.  Entitlement to an initial disability rating in excess of 20 percent prior to March 28, 2014, and 60 percent since then for diabetes mellitus, type II.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1978, February 1985 to July 1985, September 1990 to June 1991, October 2001 to September 2002 and August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2014 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  Prior to March 27, 2007, the evidence of record does not show dislocated semilunar cartilage of the Veteran's left knee characterized by frequent episodes of locking, pain and effusion into the joint. 

2.  At no point during the appeal period, even considering the Veteran's pain and corresponding functional impairment, has his left knee DJD been productive of compensable limitation of motion, ankylosis, recurrent subluxation, lateral instability, removal of semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.  

3.  At no point during the appeal period has the Veteran been medically restricted from occupational and recreational activities in order to manage his diabetes mellitus. 



CONCLUSIONS OF LAW

1.  Prior to March 27, 2007, the criteria for an initial disability rating in excess of 10 percent for DJD of the left knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003 (2015).

2.  Since March 27, 2007, the criteria for a disability rating in excess of 20 percent for DJD of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).

3.  Prior to March 28, 2014, the criteria for an initial disability rating in excess of 20 percent for diabetes mellitus, type II, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2015).

4.  Since March 28, 2014, the criteria for a disability rating in excess of 60 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although the instant claims stem from requests for higher ratings, they were received within a year of the initial grant of service connection.  Thus, they are construed as arising from disagreements with the initial evaluations assigned following the grants of service connection.  See 38 C.F.R. § 20.201; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records have been obtained and considered. 

In January 2014 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA associated pertinent VA treatment records with the Veteran's file and provided the Veteran with new examinations for his left knee and diabetes mellitus in July 2014.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as they are based upon consideration of the Veteran's prior medical history and examinations, and the effects of the conditions have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.


II.  Law

The Veteran is in receipt of a 10 percent rating prior to March 27, 2007, and a 20 percent rating since then for DJD  of the left knee; and a 20 percent rating prior to March 28, 2014, and 60 percent rating since then for diabetes mellitus, type II.  The Veteran contends that the severity of his disabilities warrants higher disability ratings for these conditions.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  However, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

1.  Left Knee DJD

The Veteran's knee disability was initially rated under diagnostic code 5010 for traumatic arthritis, which essentially provides that ratings are to be based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  See 38 C.F.R. § 4.71a, (Diagnostic Codes 5010, 5003).  Painful motion due to degenerative arthritis is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

In March 2006 shortly following the Veteran's separation from service, he complained of pain, crepitus and decreased range of motion in his left knee.  X-rays showed degenerative narrowing of the joint space medially but no fracture or loose bodies.  The Veteran was assessed with DJD.  On examination he was noted to have knee flexion to 100 degrees and full extension.  Crepitus was noted but no pain on motion or additional loss of motion following repetition was found.  

In April 2006 treatment the Veteran reported pain, feeling like something was hitting him on the patellar area, which sometimes woke him up.  The Veteran was again noted to have crepitus, fairly good flexion and extension with some discomfort.  Sensory examination results were within normal limits.  

In March 2007 the Veteran reported bilateral knee stiffness, giving way and a constant ache which woke him from sleep. MRI results showed intrasubstance degeneration localized in the medial meniscus with no definite superimposed meniscal tear.  A small Bakers cyst localized in gastromenia semimembranous bursa was also noted.  Upon examination full range of motion was observed with compression pain and crepitus but no ligamentous laxity.  Anterior and posterior drawer tests were negative. The treatment provider noted that the recent MRI and X-rays on both knees revealed only medial sided involvement.  Examination showed full range of motion, with compression pain, crepitus and pseudolaxity (valgus opening).

In an October 2007 rating action, the Veteran's disability evaluation was increased to 20 percent effective from March 2007.  This was accomplished under the use of diagnostic code 5258, for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  

In September 2007 the Veteran underwent a VA examination for his knee.  He reported no incapacitating episodes but stated he occasionally wore a brace.  He reported being able to stand 15-30 minutes but being unable to walk more than a few yards.  He denied having deformity, instability, episodes of dislocation or subluxation, flare-ups, or inflammation.  He did report pain, giving way, stiffness, and locking several times per week.  The examiner observed an antalgic gait but no abnormal weight bearing.  Range of motion testing showed flexion to 135 degrees with pain at 120, and extension to 0 degrees, with pain at 135-117 degrees.  The Veteran's ligaments were intact, no ankylosis was found and McMurray's test was negative.  The examiner summarized that the Veteran had painful, guarded movement with some grinding, and mild subpatellar effusion but no Osgood-Schlatter' s disease, no crepitation, no instability, and no patellar or meniscal deformity.  X-rays showed moderate tricompartmental narrowing with loose body just posterior to the medial space and a patellar irregularity.  The examiner noted difficulty rising from the sitting position and that the leg was weak at a certain point of flexion.  Significant effects included a lack of stamina, weakness/fatigue, and pain resulting in a change of duties at work.  The examiner opined the condition would result in moderate effects on chores, exercise, and recreation, and would prevent sports.  Mild impacts on traveling, shopping and toileting were also expected.  An addendum noted no further limitation of motion following 3 repetitions.

The Veteran underwent a functional capacity examination in October 2008 where he was noted to have significant upper and lower extremity strength and range of motion deficits.  His lower extremity disabilities restricted him from kneeling, crouching, or picking weight up from the floor, and produced some limitation walking and climbing ladders.  The Veteran was noted to have a very slow gait speed but did not demonstrate a limp or other abnormal gait pattern.  His coordination was within normal limits and his movements were smooth but of slower than normal speed.  No posturing atrophy or edema was noted.  The Veteran's flexion was measured to 104 degrees and his extension to 10 degrees. Leg strength was noted to be 3/5.  The Veteran complained of knee pain (0/10 at rest and 4/10 when standing or walking), with occasional locking. 

The Veteran was examined again in March 2011 where he reported pain, decreased mobility and problems lifting, carrying, standing, walking and driving.  He also reported effusion, limited range of motion, crepitation, giving way, weakness, decreased speed, instability, warmth, swelling, tenderness, daily locking episodes and moderate weekly flare-ups lasting 1-2 days.  The Veteran reported being able to stand for 15-30 minutes and walk for a quarter of a mile.  On examination the Veteran's gait was normal, as was his weight bearing.  No bone loss, mass behind the knee or inflammatory arthritis was found.  The examiner noted crepitus, grinding, effusion, heat, tenderness and pain at rest.  The examiner reported no instability, or patellar or meniscal abnormality.  Range of motion testing revealed flexion to 100 degrees with extension to 5 degrees with pain observed.  Flexion was further limited to 90 degrees on repetition and extension was unchanged.  No ankylosis was found.  The examiner opined the condition would result in moderate effects on chores, shopping, exercise, traveling, driving and recreation, and would prevent sports.  

In April 2011 the Veteran was opined to be unemployable based on his service-connected disabilities.  (In this regard, he has been assigned a total disability rating based on individual unemployability effective from April 2010, and a 100 percent schedular disability evaluation, effective from March 2014.)  

In September 2011 the Veteran reported sleeping well, going to the gym and walking 3 miles daily but felt he would have to limit that to 2 miles every other day.

In October 2011 the Veteran reported he had stopped exercising due to swelling in his feet.

August 2012 treatment records showed the Veteran's knee strength to be 4/5 on flexion and extension.

October 2012 treatment records show the Veteran with discomfort but no swelling or redness.  Smooth motion of the knee joint is noted and no pain from push-pull or adduction-abduction.  The Veteran's gait was steady without limp or favoring.

In August 2013 the Veteran reported no longer using his knee brace.

In March 2014 the Veteran was examined again.  This time he complained of knee buckling, difficulty with stairs, inability to squat, knee locking (which purportedly resulted in a fall in 2013), weakness that prevents him from getting off floor without assistance, impaired flexion, daily flare-ups increasing pain and swelling and lasting 8 hours.  The Veteran reported his walking was limited to 50 yards twice daily, at a slow pace.  Range of motion testing showed flexion to 95 degrees with pain at 80 degrees, and extension to 0 degrees without pain.  Following repetition, flexion was limited to 90 degrees and extension was unchanged.  The examiner noted the effects of the disability as less movement, weakened movement, pain, swelling, and interference with sitting, standing, and weight bearing.  Pain was noted on palpation, muscle strength was noted to be 5/5.  No instability, history of subluxation, or meniscal surgery was found.  

The Board does not find that the Veteran's symptomatology throughout the appeal period warrants higher disability ratings.  The Veteran's range of motion results do not show that his flexion has been limited to a compensable level at any point during the appeal period, even accounting for pain and repetition.  Although a single measurement warranting a compensable evaluation for extension was recorded in October 2008, no other range of motion testing has revealed compensable limitation.  The most recent VA examination shows the Veteran to have full extension.  As the Veteran has not complained of problems with extension, the October 2008 reading is taken to be anomalous, and therefore unsupportive of a specific compensable evaluation.  

The Board has considered the Veteran's manifestations of functional loss including his complaints of weakness, slower movement and locking as well as intermittent objective findings of crepitus and decreased strength.  This would warrant a 10 percent rating based on functional loss in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

However, the Veteran is currently in receipt of the maximum evaluation for dislocated semilunar cartilage, even though the March 2011 and March 2014 VA examinations found that the Veteran did not have any meniscal abnormality or condition.  As such, the 20 percent rating the Veteran currently receives is fully sufficient to address his complaints of functional loss due to painful motion and locking, as those manifestations are contemplated in the applicable diagnostic criteria.  38 C.F.R. § 4.71a DC 5258.  Furthermore, there are indications that the Veteran's knee condition has improved in some ways, as his October 2012 knee motion was noted to be smooth, he had reportedly stopped using a knee brace in August 2013, and his muscle strength in March 2014 was 5/5.

The Veteran has also complained of instability since March 2011.  However, no instability or subluxation has been detected based on objective testing or observation at any VA examination.  The Board finds the objective observations of multiple VA examiners based on medical testing to be more probative than the Veteran's lay statements on the matter.

The Board has also considered whether the Veteran is entitled to a separate or higher rating based on alternative diagnostic codes for the knee.  However, the Veteran has not reported, and the evidence does not indicate that he has ankylosis, genu recurvatum or malunion/nonunion of the tibia and fibula.  Therefore, no other schedular ratings are applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

2.  Diabetes Mellitus 

The Veteran is rated under DC 7913, which provides that diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119.

The Veteran has been on oral medication since May 2006, with a restricted diet noted since January 2007, and insulin prescribed since at least June 2007, which addresses the criteria for a 20 percent rating.  

The criteria for a rating in excess of 20 percent for diabetes mellitus require a "regulation of activities," which is defined as "avoidance of strenuous occupational and recreational activities." 38 C.F.R. § 4.119, Diagnostic Code 7913.  With respect to a 40 percent rating and greater, all the criteria must be met given the clearly conjunctive structure of the language used in Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of Diagnostic Code 7913 for diabetes mellitus with the non-successive Diagnostic Code 7903 for hypothyroidism).  In order to meet the "regulation of activities" requirement, medical evidence must show that it has been found medically necessary to restrict occupational and recreational activities in order to manage the diabetes mellitus.  See Camacho, 21 Vet. App. at 364; 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran reported in March 2012 that he had been forced to quit exercising on doctor's orders.  However this does not seem to be accurate, given that he was encouraged in October 2011 to regain his gym membership as it would give him more access to different equipment including a stationary bicycle.  In November 2012 the Veteran was noted to be swimming twice weekly and was encouraged to add other exercise to improve his overall level of activity.  As recently as June 2014 the Veteran reported doing water aerobics twice weekly for an hour and walking 2-3 times per week for 20 minutes.  He was encouraged at that point to increase his aerobic exercise in order to lose weight.  

The Veteran's March 2014 examiner reported that the Veteran required regulation of activities as part of his diabetic medical management.  However, in the explanation, the examiner reported that "the Veteran attends pool class and cannot exercise beyond an hour without risk of blood sugar."  Given the ambiguity of this statement it is unclear whether this is a regulation suggested by the examiner, a regulation prescribed by a previous treatment provider or if it is merely a statement of fact reported by the Veteran.  Indeed, while the Veteran has reported difficulty with different activities at different times due to different ailments, it does not appear that any treatment provider has required him to regulate his activities.  Furthermore it appears that regular exercise is still being highlighted as an important component of treatment.  As such, the record does not support schedular ratings in excess of those currently in place for diabetes mellitus.  See Camacho, 21 Vet. App. at 364; 38 C.F.R. § 4.119, Diagnostic Code 7913.

3.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria adequately contemplate the Veteran's disabilities.  The Veteran's knee disability has been productive of painful motion, stiffness, locking, fatigability, and lack of endurance, which impairs his ability to stand and walk for long periods, manifestations that are contemplated in the rating criteria.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  

The Veteran's diabetes mellitus has produced symptoms which are all contemplated by the rating schedule, including restricted diet, medication and insulin, fatigue, weakness and a hospitalization.    

In summary, the record does not indicate an exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not required.


ORDER

For the period prior to March 27, 2007, an initial disability rating in excess of 10 percent for DJD of the left knee is denied.

For the period since March 27, 2007, a disability rating in excess of 20 percent for DJD of the left knee is denied.

For the period prior to March 28, 2014, an initial disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.

For the period since March 28, 2014, a disability rating in excess of 60 percent for diabetes mellitus, type II, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


